Title: From Alexander Hamilton to Henry Lee, 13 November 1794
From: Hamilton, Alexander
To: Lee, Henry


Town of Washington [Pennsylvania] November 131794
Sir
If it has not been already done, I beg leave to recommend, that the routes of the troops under your command back to their respective homes and the place of discharge be immediately fixed and notified to the heads of the respective Staff Departments; in order that the requisite provision of every kind may be timely made. I will also thank you for a correspondent communication to me that the proper dispositions may be made in the War & Treasury Departments.
The Secretary at War has requested me to take with you an arrangement for the surrender & conveyance to proper Deposits of the arms, accoutrements, ammunition, Tents, Valices, Knapsacks, camp Kettles Canteens axes entenching tools and unissued articles of Cloathing. All such of these articles with the army as are not wanted for the troops while in the field or for their accommodation on their return may conveniently be deposited at Pittsburgh in the care of Major Craig Assistant Qr. Master at that place.
It is also recommended that such of them as the troops take back with them may be sent to the following deposits respectively, those in possession of the Virginia line to New London in that state to be delivered to Mr. Holt Agent for Military Stores—those in possession of the Maryland line to Frederick Town in that State to be delivered to the Inspector of the Revenue of that survey—those in possession of the Pensylvania line to Lancaster & Philadelphia as the one or the other may be the most convenient to be delivered at Lancaster to the order of General Hand at Philadelphia to Samuel Hodgson Esquire—those in possession of the New Jersey line to Trenton in that state to be delivered to Mr. Hunt Agent of Military Stores.
I understand a number of arms (rifles) were left at Fort Cumberland. These it will be proper to return to the Magazine at Lancaster.
It is necessary that each delivery should be receipted for upon duplicate inventories of the articles delivered one of which to remain with the officer who makes the delivery the other to be forwarded to the Secretary at War who ought to be informed of the person of each line to whom the execution of this business is entrusted.
The earlier the troops are divested of the articles not necessary to their personal accommodation after they are out of the Insurgent Country the greater will be the security against embezzlement or waste.
It may deserve consideration whether all the artillery which will not be wanted for the garrisons established & to be established in this country ought not to be sent back some little time previous to the return of the troops to avoid embarrassing their march back as much as posisble. This however I take the liberty to suggest to your consideration as a mere point of convenience relative to dispatch & the comfort of the men. I would add however as more important that it would scarcely appear adviseable to leave any considerable number of Artillery in so disaffected a Country.
With the greatest respect & esteem   I am Sir   Your obed ser
His ExcellencyGovernor Lee Commander in Chief &c
PS. Since writen the foregoing, I have received your Letter of this day. I shall endeavour to put on train here your plan of inlistment. The Judge says he cannot at this moment determine when he ought to leave this place; but if any strong reasons urge to accelerate the movements from this place to Pitts Burg upon a hint it will be done because the examinations can be continued there. Let the Washington County people be sent here, those of Allegany to Pittsburgh. It may be well to make the experiment of bringing on McDonald and Mitchell by a pardon if it can be done within a few days in order to benefit by their testimony previous to the general assurance of amnesty.
